DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

Double Patenting
Claims 19-22 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 11-12 be found allowable, claims 19-22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner assumes that claim 19 is actually depending on claim 13, and will, in addition to the current dependence, include another interpretation that claim 19 depending on claim 13 in the Office Action below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5-6, 10-12, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 2005/0154302, hereinafter Sela ‘302) in view of Batchelder et al. (US 2008/0262347, hereinafter Batchelder ‘347), and still further in view of JP WO2014/103512, hereinafter JPWO ‘512. 
In re claim 1, Sela ‘302 teaches method for producing orthopedic data using acoustic waveforms, comprising: transmitting acoustic signals from a plurality of acoustic transducer elements in an array of an acoustic probe device (0082) toward a target volume of an orthopedic structure of a body part of a biological subject to which the acoustic probe device is in contact, wherein the orthopedic structure includes one or both of soft tissue and bone (0082, fig. 3s); 
receiving acoustic echoes that return from at least part of the target volume at one or more of the acoustic transducer elements (0023-0025, 0054, 0057, 0061, 0071, 0084, etc.), wherein the received acoustic echoes include at least some waveform components corresponding to the transmitted acoustic signals (0062, 0067, wavelength, 0075, it would have been inherent that an ultrasound echo includes some waveform because it is the fundamental operation of ultrasound echo and detection. It would also have been obvious that acoustic echoes include at least some waveform components because one of ordinary skill in the art would know that any ultrasound operation would use at least a waveform component, i.e. delay, frequency, amplitude of a waveform, in echo calculation for imaging analysis because such calculation are standard calculation for ultrasound imaging and detection); 
determining positions of the acoustic transducer elements of the acoustic probe device during the transmitting of the acoustic signals and the receiving of the acoustic echoes (0023-0025, 0082-0087, 0089-0091); 
processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone (0057, 0060, 0082-0091). 
Sela ‘302 fails to teach the acoustic probe device is in an affixed contact to limit movement between the body part and the acoustic probe device, … receiving acoustic echoes that return from at least part of the target volume at one or more of the acoustic transducer elements of the of the acoustic probe device while in the affixed contact.
However, Batchelder ‘347 teaches the acoustic probe device is in an affixed contact to limit movement between the body part and the acoustic probe device, … receiving acoustic echoes that return from at least part of the target volume at one or more of the acoustic transducer elements of the of the acoustic probe device while in the affixed contact (0019-0024, fig. 4, 5).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of Batchelder ‘347 in order to detect acoustical signals generated at the implant to bone interface, or to utilize a frequency spectrum range with a various frequency response characteristics, or to provide consistency and repeatability by allowing a physician to secure the sensors against the skin with a repeatable pressure. 
Sela ‘302 and Batchelder ‘347 fails to teach wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements.
JPWO ‘512 teaches processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone, wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of Batchelder ‘347 in order to detect acoustical signals generated at the implant to bone interface, or to utilize a frequency spectrum range with a various frequency response characteristics, or to provide consistency and repeatability by allowing a physician to secure the sensors against the skin with a repeatable pressure, and to further include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claim 2, Sela ‘302 teaches comprising: determining topography (0023-0025, note that topography is a surface map) of the bone of the orthopedic structure in a six degrees of freedom (6DoF) coordinate space based on the spatial information from the orthopedic structure by quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091, 0114, 0116). 
In re claim 5, it would have been obvious as a standard digital ultrasound system to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure because amplification, filtering and digitally sampling are standard digital system to use for reduce noise and increase signal while digitally obtain the ultrasound signals; and that it would have been obvious to store the spatial information as data because it is being displayed (fig. 2) and be useful information to provide to information for further diagnoses and treatments (0002). 
In re claim 6, Sela ‘302 teaches wherein the unique specular pattern data includes cross-sectional patterns over a length of the bone for the sampled spatial information (fig. 5s, 0018, 0074, a 3D reflection and image can be used to make any cross-sectional (2D image) pattern as well).
In re claim 10, Sela ‘302 teaches wherein the processing includes determining an echo signature including unique specular pattern data associated with the acoustic echoes returned from a tissue-bone interface of the orthopedic structure (0062, 0067, 0069, 0071-0074); 
In re claims 11, 19, Sela ‘302 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure (0023-0025, note that hard tissue is the orthopedic structure) in a six degrees of freedom (6DoF) coordinate space (0023, 0014, 0056, 0086) with respect to the determined positions of the acoustic transducer elements based on the spatial information (0082-0091, note that co-ordinates are used for both the portion of the surface of the hard tissue and position of the transducer, 0114, 0116). 
JPWO ‘512 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure in a coordinate space with respect to the determined positions of the acoustic transducer elements based on the spatial information (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claims 12, 22, Sela ‘302 teaches includes quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091). 
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302, Batchelder ‘347, and JPWO ‘512 in view of Salcudean et al. (US 6,425,865, hereinafter Salcudean ‘865).
In re claim 3, Sela ‘302 fails to teach wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space. 
Salcudean ‘865 wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space (col. 8, lines 53-62; col. 12, lines 23-35). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302, Batchelder ‘347, and JPWO ‘512 to include the features of Salcudean ‘865 in order to use a standard software interface to control and record location of the transducer. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302, Batchelder ‘347, and JPWO ‘512 in view of Yen et al. (US 2011/0060226, hereinafter Yen ‘226).
In re claim 4, Sela ‘302 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern. 
Yen ‘226 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern (0038, 0041, 0063, 0066)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302, Batchelder ‘347, and JPWO ‘512 to include the features of Yen ‘226 in order to use a traditional acoustic technique or to cause the ultrasonic beamformer to substantially compensate for the differences in the distances.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302, Batchelder ‘347, and JPWO ‘512 in view of Anderson (US 5,005,418, hereinafter Anderson ‘418).
In re claim 5, as explain above, it is obvious to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure; and storing the spatial information as data. 
Anderson ‘418 teaches wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from targeted tissues (col. 7, line 57-col. 8, line 7).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302, Batchelder ‘347, and JPWO ‘512 to include the features of Anderson ‘418 in order to increase signal to noise ratio of the detected signal while changing the signal from analog to digital. 

Claims 8-9, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302, Batchelder ‘347, and JPWO ‘512 in view of Delp et al. (US 5,682,886, hereinafter Delp ‘886).
In re claims 8-9, 20-21, Sela ‘302 fails to teach further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable to perform an operation or procedure on the orthopedic structure based on the information contained in the data set; wherein the providing the data set to the surgical system includes transferring the data set to the surgical procedure in real time during implementations of the method include the transmitting of the acoustic signals and the receiving of the acoustic echoes into and out of the biological subject during the operation or procedure by the surgical system.
Delp ‘886 teaches further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable to perform an operation or procedure on the orthopedic structure based on the information contained in the data set (col. 20, lines 5-25; col. 21, line 55-col. 22, line 8); wherein the providing the data set to the surgical system includes transferring the data set to the surgical procedure in real time during implementations of the method include the transmitting of the acoustic signals and the receiving of the acoustic echoes into and out of the biological subject during the operation or procedure by the surgical system (col. 15, lines 15-30).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302, Batchelder ‘347, and JPWO ‘512 to include the features of Delp ‘886 in order to assist surgeon to provide real-time surgical monitoring and feedback system. 

Claim 13, 14, 17-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 2005/0154302, hereinafter Sela ‘302) in view of JP WO2014/103512, hereinafter JPWO ‘512. 
In re claim 13, Sela ‘302 teaches method for producing orthopedic data using acoustic waveforms, comprising: transmitting acoustic signals from a plurality of acoustic transducer elements in an array of an acoustic probe device (0082) toward a target volume of an orthopedic structure of a body part of a biological subject to which the acoustic probe device is in contact, wherein the orthopedic structure includes one or both of soft tissue and bone (0082, fig. 3s); 
receiving acoustic echoes that return from at least part of the target volume at one or more of the acoustic transducer elements (0023-0025, 0054, 0057, 0061, 0071, 0084, etc.), wherein the received acoustic echoes include at least some waveform components corresponding to the transmitted acoustic signals (0062, 0067, wavelength, 0075, it would have been inherent that an ultrasound echo includes some waveform because it is the fundamental operation of ultrasound echo and detection. It would also have been obvious that acoustic echoes include at least some waveform components because one of ordinary skill in the art would know that any ultrasound operation would use at least a waveform component, i.e. delay, frequency, amplitude of a waveform, in echo calculation for imaging analysis because such calculation are standard calculation for ultrasound imaging and detection); 
determining positions of the acoustic transducer elements of the acoustic probe device during the transmitting of the acoustic signals and the receiving of the acoustic echoes (0023-0025, 0082-0087, 0089-0091); 
processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone (0057, 0060, 0082-0091), 
Sela ‘302 fails to teach wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements.
JPWO ‘512 teaches processing the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure including one or both of soft tissue and bone, wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claim 14, Sela ‘302 teaches comprising: determining topography (0023-0025, note that topography is a surface map) of the bone of the orthopedic structure in a six degrees of freedom (6DoF) coordinate space based on the spatial information from the orthopedic structure by quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091, 0114, 0116). 
In re claim 17, it would have been obvious as a standard digital ultrasound system to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure because amplification, filtering and digitally sampling are standard digital system to use for reduce noise and increase signal while digitally obtain the ultrasound signals; and that it would have been obvious to store the spatial information as data because it is being displayed (fig. 2) and be useful information to provide to information for further diagnoses and treatments (0002). 
In re claim 18, Sela ‘302 teaches wherein the processing includes determining an echo signature including unique specular pattern data associated with the acoustic echoes returned from a tissue-bone interface of the orthopedic structure (0062, 0067, 0069, 0071-0074); 
In re claim 19, Sela ‘302 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure (0023-0025, note that hard tissue is the orthopedic structure) in a six degrees of freedom (6DoF) coordinate space (0023, 0014, 0056, 0086) with respect to the determined positions of the acoustic transducer elements based on the spatial information (0082-0091, note that co-ordinates are used for both the portion of the surface of the hard tissue and position of the transducer, 0114, 0116). 
JPWO ‘512 teaches determining [(i) motion of the orthopedic structure] and (ii) at least one of a location or an orientation, or both, of the orthopedic structure in a coordinate space with respect to the determined positions of the acoustic transducer elements based on the spatial information (page 26, line 34-52; page 29, line 8-39; page 30, line 5-21; page 31, line 32-42, page 33, line 30-34).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 to include the features of JPWO ‘512 in order to provide more accurate detection of the object when the ultrasonic signal is transmitted from outside of the kneed of a detected body. 
In re claim 22, Sela ‘302 teaches includes quantitatively comparing to sample patterns using the determined positions of the acoustic transducer elements (0079, 0080, 0082-0087, 0089-0091). 
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Salcudean et al. (US 6,425,865, hereinafter Salcudean ‘865).
In re claim 15, Sela ‘302 fails to teach wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space. 
Salcudean ‘865 wherein the determining the positions of the acoustic transducer elements includes determining location of the transducer elements relative to a fixed point in three dimensional space (col. 8, lines 53-62; col. 12, lines 23-35). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Salcudean ‘865 in order to use a standard software interface to control and record location of the transducer. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Yen et al. (US 2011/0060226, hereinafter Yen ‘226).
In re claim 16, Sela ‘302 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern. 
Yen ‘226 teaches wherein the transmitting the acoustic signals includes transmitting sequentially one-at-a-time, simultaneously, or in a time-staggered or time-delayed pattern (0038, 0041, 0063, 0066)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Yen ‘226 in order to use a traditional acoustic technique or to cause the ultrasonic beamformer to substantially compensate for the differences in the distances.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Anderson (US 5,005,418, hereinafter Anderson ‘418).
In re claim 17, as explain above, it is obvious to have wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from the soft tissue and the bone of the orthopedic structure; and storing the spatial information as data. 
Anderson ‘418 teaches wherein the processing the received acoustic echoes includes amplifying, filtering, and digitally sampling the acoustic echoes corresponding to the spatial information from targeted tissues (col. 7, line 57-col. 8, line 7).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Anderson ‘418 in order to increase signal to noise ratio of the detected signal while changing the signal from analog to digital. 

Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela ‘302 and JPWO ‘512 in view of Delp et al. (US 5,682,886, hereinafter Delp ‘886).
In re claims 20, 21, Sela ‘302 fails to teach further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable to perform an operation or procedure on the orthopedic structure based on the information contained in the data set; wherein the providing the data set to the surgical system includes transferring the data set to the surgical procedure in real time during implementations of the method include the transmitting of the acoustic signals and the receiving of the acoustic echoes into and out of the biological subject during the operation or procedure by the surgical system.
Delp ‘886 teaches further comprising: providing the location and/or orientation of the orthopedic structure in a data set to a surgical system operable to perform an operation or procedure on the orthopedic structure based on the information contained in the data set (col. 20, lines 5-25; col. 21, line 55-col. 22, line 8); wherein the providing the data set to the surgical system includes transferring the data set to the surgical procedure in real time during implementations of the method include the transmitting of the acoustic signals and the receiving of the acoustic echoes into and out of the biological subject during the operation or procedure by the surgical system (col. 15, lines 15-30).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Sela ‘302 and JPWO ‘512 to include the features of Delp ‘886 in order to assist surgeon to provide real-time surgical monitoring and feedback system. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that:
the Office Action merely reiterates the claim language from the “processing” feature and cites some portions of JPWO-512, without explaining what in or how JPWO-512’s technique maps to any of the multiple aspects of the claimed “processing” feature. For instance, what in JPWO-512’s technique corresponds to the claimed “spatial information” that includes position data and vector data of the movement of the orthopedic structure, and how is such “spatial information” related to acoustic transducer elements of JPWO-512’s probe 100? Applicant does not find any mapping of these aspects in JPWO-512. For instance, there does not appear to be any disclosure in JPWO-512 about “moving vector vm” being associated with movement of the subchondral bone with respect to determined positions of transducers (“vibrators”) of probe 100. Page 31 of the English translation of JPWO-512, posted in the present application’s file wrapper by the Office, discusses the moving vector as the moving direction and moving amount of the subchondral bone in the detected echo signals from state 1 to state 2. This moving vector does not factor in any information about the probe 100. See pg. 31, lines 15-40.
See Arg. Page 4
First, Applicant ONLY claims “the received acoustic echoes with the determined positions of the acoustic transducer elements to produce spatial information corresponding to returned acoustic echoes from the orthopedic structure, wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements.” 
Applicant has never positively limited the scope of “spatial information” to any thing but to include a position data and vector data. Applicant never limits the scope of “include.” Applicant never limits the scope of “associated with.” Applicant never limits the scope of “with respect to.” 
Furthermore, Applicant also uses “acoustic echoes” to produce the spatial information. So any data that include a position data and a vector data would read on the spatial information. 
JPWO-512 at least teaches:
“a second state of the first state of the subchondral bone with the subchondral bone 1 echo data 2 (S104) detects the movement vector of the subchondral bone echo echo data.” Page 28, lines 32-34.
This is vector data associated with movement of the orthopedic structure. 
JPWO-512 then further teaches: 
The part 143, based on the movement vector, the first two-dimensional distribution of the two-dimensional distribution of the first state 1 state 2 of the sample data are compared with data in echo echo data alignment (S105). The part 143, with the same object by first aligning the first state 1 state 2 sample position correlation coefficient is calculated echo echo data. In particular, determination part 143 is, compared to the comparison area includes a region having a predetermined width in the depth direction of sample position is set. The part 143, with the first region 1 in the state of the waveform from the echo data, compared with the first region 2 (S106) in the state of the waveform consisting of a correlation coefficient calculating echo data. The part 143, the correlation coefficient is high compared sample location area group, the correlation coefficient is low compared sample position detecting area set, these two areas (S107) for detecting the boundary 2. Page 28, lines 34-43. 
JPWO-512 also teaches: “the cartilaginous 901, the subchondral bone 911 travels in the same vector, the movement mode becomes the same. Thus, a first region 1 by the moving vector aligned with Z T1n The first echo data comparison target area 2 Z T2n The correlation coefficient is approximately 1 echo data. That is, the higher the correlation coefficient. Meanwhile, 903 is soft tissue, cartilage or subchondral bone 911 901 and the same does not move, the movement mode is different. Thus, a first region 1 by the moving vector aligned with Z T1n The first echo data comparison target area 2 Z T2n The correlation coefficient approaches 0 echo data. That is, the correlation coefficient becomes low.” See page 32, lines 11-17. 
So any of the two-dimensional distribution, or sample position correlation is a position data associated with movement of the orthopedic structure. 

JPWO-512 teaches “determined position of the acoustic transducer elements”. See Page 29, lines 13-15 (the contact probe 100 903, 903 of the probe 100 in a direction parallel to the direction parallel to the surface of the soft tissue in the scanning direction, is moved by a distance Δ x.); page 29, line 36-39. (probe 100 is moved and the subchondral bone cartilage, chondrocytes 911 901 and the subchondral bone is not moved. Thus, the probe 100 is moved by the distance Δ x, probe 100 901 911 (each scanning position) and the position of the vibrator and the positional relationship between the position of the subchondral bone cartilage, along the scanning direction moving amount Δ x shifted). 
Δ x is the determined position of the acoustic transducer elements. 
So JPWO-512 reads on the claim of “wherein the spatial information includes position data and vector data associated with movement of the orthopedic structure with respect to the determined position of the acoustic transducer elements.” 
Applicant has failed to distinguish the claim language from JPWO. 

In response to Applicant’s argument that “While Sela’s method involves defining the location of the ultrasonic transducer in six degrees of freedom, Sela is silent on determining motion and location and/or orientation of the hard tissue sample in a six degrees of freedom coordinate space. Applicant respectfully notes that Sela’s disclosure at paragraphs [0023], [0014], [0056], and [0086] refer to Sela’s technique for defining/determining the location of the transducer(s) in six degrees of freedom, and not “a location or an orientation, or both, of the orthopedic structure . . .,” the Examiner disagrees. Applicant only claims “a six degrees of freedom coordinate space.” 
In Applicant’s Specification, Applicant describes that:
It is noted that 6DoF refers to a Cartesian coordinate system with three dimensional spatial coordinates according to 3 orthogonal axes, e.g., commonly referred to x, y, and z axes, plus a rotation angle about each respective axis, commonly referred to as roll, pitch, and yaw, respectively. See para 0076.
The structure 110 supports ultrasound transducers such that the 6DoF position of all transducers are either a known, measured, or calibrated quantity relative to one or more designated points on the support structure. In other embodiments, for example, the 6DoF location of each transducer is measured dynamically with respect to one or more external spatial reference points. Para 0077. 
Sela teaches the 6DoF transducer as shown above and that Applicant acknowledges as well. 
And Sela teaches the surface map in 2 D or 3D which has 3 orthogonal axes which is scanned by the 6DoF transducer (0114, 0116). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793